Plaintiff in error was convicted in the county court of Camanche county on the 1st day of March, 1911, on a charge of having the unlawful possession of intoxicating liquor for the purpose of sale, and thereafter on the 17th day of said month was sentenced to pay a fine of one hundred seventy-five dollars and be imprisoned in the county jail for a period of thirty days. No errors appearing from the record sufficient to justify a reversal of this cause, the judgment of the trial court is affirmed. *Page 738